Name: Commission Regulation (EC) No 1006/2001 of 23 May 2001 amending Regulations (EC) No 1432/94, (EC) No 1486/95, (EC) No 2305/95, (EC) No 571/97, (EC) No 1898/97 and (EC) No 2562/98 laying down rules for application of import licences in the pigmeat sector
 Type: Regulation
 Subject Matter: trade;  tariff policy;  cooperation policy;  international trade;  animal product
 Date Published: nan

 Avis juridique important|32001R1006Commission Regulation (EC) No 1006/2001 of 23 May 2001 amending Regulations (EC) No 1432/94, (EC) No 1486/95, (EC) No 2305/95, (EC) No 571/97, (EC) No 1898/97 and (EC) No 2562/98 laying down rules for application of import licences in the pigmeat sector Official Journal L 140 , 24/05/2001 P. 0013 - 0017Commission Regulation (EC) No 1006/2001of 23 May 2001amending Regulations (EC) No 1432/94, (EC) No 1486/95, (EC) No 2305/95, (EC) No 571/97, (EC) No 1898/97 and (EC) No 2562/98 laying down rules for application of import licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Articles 8, 11 and 22 thereof,Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues(3), as last amended by Commission Regulation (EC) No 2198/95(4), and in particular Article 7 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in schedule CXL drawn up in the conclusion of the GATT XXIV:6 negotiations(5), and in particular Article 1 thereof,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(6), and in particular Article 30(1) thereof,Having regard to Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with Estonia(7), as amended by Regulation (EC) No 2677/2000(8), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with Hungary(9), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2290/2000 of 9 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with Bulgaria(10), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2341/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with Latvia(11), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2433/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with the Czech Republic(12), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2433/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with the Slovak Republic(13), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2435/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with Romania(14), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2475/2000 of 7 November 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with Slovenia(15), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with Lithuania(16), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2851/2000 of 22 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with the Republic of Poland and repealing Regulation (EC) No 3066/95(17), and in particular Article 1(4) thereof,Whereas:(1) Commission Regulation (EC) No 1432/94(18), as last amended by Regulation (EC) No 1377/2000(19), lays down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products.(2) Commission Regulation (EC) No 1486/95(20), as last amended by Regulation (EC) No 1378/2000(21), opens and provides for the administration of a tariff quota in the pigmeat sector.(3) Commission Regulation (EC) No 2305/95(22), as last amended by Regulation (EC) No 2867/2000(23), establishes detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part.(4) Commission Regulation (EC) No 571/97(24), as amended by Regulation (EC) No 2868/2000(25), establishes detailed rules for the application in the pigmeat sector of the Interim Agreement on trade and trade-related measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part.(5) Commission Regulation (EC) No 1898/97(26), as last amended by Regulation (EC) No 2866/2000(27), lays down rules of application in the pigmeat sector for the arrangements covered by Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repeals Commission Regulations (EEC) 2698/93(28) and (EC) No 1590/94(29).(6) Commission Regulation (EC) No 2562/98(30) lays down detailed rules for the application of the arrangements applicable to imports of certain pigmeat products originating in the ACP States and repeals Commission Regulation (EEC) No 904/90(31).(7) The validity of import licences should expire at the end of each quota year on 31 December or 30 June. In order to provide for a possibility for continuous trade under the pigmeat import regimes and to ensure administrative efficiency, it is necessary to advance the application periods for import licences to the preceding month of each quarter. In order to ensure sufficiently expeditious issuing of licences, it is necessary to restrict the period within which the applications can be lodged from 10 days to 7 days.(8) In order to ensure proper management of the quantities under Regulations (EC) No 2305/95 and (EC) No 2562/98, it is necessary to set a final date for the validity of licences at the end of each quota year.(9) In order to facilitate trade of pigmeat and to harmonise the levels of securities for import licences within the meat sectors it is necessary to review the level of security set in Regulation (EC) No 2562/98.(10) To ensure proper management of the import regimes, the Commission needs precise information from the Member States on the quantities actually imported. For the sake of clarity it is necessary to use a single model for communicating the quantities between Member States and the Commission.(11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1432/94 is amended as follows:1. Article 4(1) is replaced by the following: "1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2."2. The following paragraph 7 is added to Article 4: "7. Member States shall notify the Commission, before the end of the fourth month following each annual period defined in Annex I, of the quantities of actual imports of products under this Regulation for that period.All notifications, including notifications that there have been no imports, shall be made using the model shown in Annex IV."3. Annex I to this Regulation is added as Annex IV to Regulation (EC) No 1432/94.Article 2Regulation (EC) No 1486/95 is amended as follows:1. Article 5(1) is replaced by the following: "1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 3."2. The following paragraph 8 is added to Article 5: "8. Member States shall notify the Commission, before the end of the fourth month following each annual period defined in Annex I, of the quantities of actual imports of products under this Regulation for that period.All notifications, including notifications that there have been no imports, shall be made using the model shown in Annex IV."3. Annex I to this Regulation is added as Annex IV to Regulation (EC) No 1486/95.Article 3Regulation (EC) No 2305/95 is amended as follows:1. Article 4(1) is replaced by the following: "1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2."2. The following paragraph 8 is added to Article 4: "8. Member States shall notify the Commission, before the end of the fourth month following each annual period defined in Annex I, of the quantities of actual imports of products under this Regulation for that period.All notifications, including notifications that there have been no imports, shall be made using the model shown in Annex V."3. Article 5 is replaced by the following: "Article 5For the purposes of Article 21(2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue.However, licences shall not be valid beyond 30 June of the year of issue.Import licences issued pursuant to this Regulation shall not be transferable."4. Annex II to this Regulation is added as Annex V to Regulation (EC) No 2305/95.Article 4Regulation (EC) No 571/97 is amended as follows:1. Article 4(1) is replaced by the following: "1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2."2. The following paragraph 8 is added to Article 4: "8. Member States shall notify the Commission, before the end of the fourth month following each annual period defined in Annex I, of the quantities of actual imports of products under this Regulation for that period.All notifications, including notifications that there have been no import, shall be made using the model shown in Annex IV."3. Annex I to this Regulation is added as Annex IV to Regulation (EC) No 571/97.Article 5Regulation (EC) No 1898/97 is amended as follows:1. Article 4(1) is replaced by the following: "1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2."2. The following paragraph 7 is added to Article 4: "7. Member States shall notify the Commission, before the end of the fourth month following each annual period defined in Annex I, of the quantities of actual imports of products under this Regulation for that period.All notifications, including notifications that there have been no imports, shall be made using the model shown in Annex V."3. Annex II to this Regulation is added as Annex V to Regulation (EC) No 1898/97.Article 6Regulation (EC) No 2562/98 is amended as follows:1. Article 4(1) is replaced by the following: "1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2."2. The following paragraph 6 is added to Article 4: "6. Member States shall notify the Commission, before the end of the fourth month following each annual period defined in Annex I, of the quantities of actual imports of products under this Regulation for that period.All notifications, including notifications that there have been no imports, shall be made using the model shown in Annex IV."3. Article 5 is replaced by the following: "Article 5Pursuant to Article 21(2) of Regulation (EEC) No 3719/88, import licences for the products referred to in the third subparagraph of Article 1 shall be valid for 150 days from the date of actual issue.However, licences shall not be valid beyond 31 December of the year of issue.Import licences, issued pursuant to this Regulation shall not be transferable."4. Article 6 is replaced by the following: "Article 6A security of EUR 20 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1."5. Annex I to this Regulation is added as Annex IV to Regulation (EC) No 2562/98.Article 7This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 91, 8.4.1994, p. 1.(4) OJ L 221, 19.9.1995, p. 3.(5) OJ L 146, 20.6.1996, p. 1.(6) OJ L 215, 1.8.1998, p. 12.(7) OJ L 155, 28.6.2000, p. 1.(8) OJ L 308, 8.12.2000, p. 7.(9) OJ L 198, 4.8.2000, p. 6.(10) OJ L 262, 17.10.2000, p. 1.(11) OJ L 271, 24.10.2000, p. 7.(12) OJ L 280, 4.11.2000, p. 1.(13) OJ L 280, 4.11.2000, p. 9.(14) OJ L 280, 4.11.2000, p. 17.(15) OJ L 286, 11.11.2000, p. 15.(16) OJ L 321, 19.12.2000, p. 8.(17) OJ L 332, 28.12.2000, p. 7.(18) OJ L 156, 23.6.1994, p. 14.(19) OJ L 156, 29.6.2000, p. 30.(20) OJ L 145, 29.6.1995, p. 58.(21) OJ L 156, 29.6.2000, p. 31.(22) OJ L 233, 30.9.1995, p. 45.(23) OJ L 333, 29.12.2000, p. 14.(24) OJ L 85, 27.3.1997, p. 56.(25) OJ L 333, 29.12.2000, p. 17.(26) OJ L 267, 30.9.1997, p. 58.(27) OJ L 333, 29.12.2000, p. 9.(28) OJ L 245, 1.10.1993, p. 80.(29) OJ L 167, 1.7.1994, p. 16.(30) OJ L 320, 28.11.1998, p. 34.(31) OJ L 93, 10.4.1990, p. 23.ANNEX I"ANNEX IV>PIC FILE= "L_2001140EN.001703.EPS">"ANNEX II"ANNEX V>PIC FILE= "L_2001140EN.001706.EPS">"